Citation Nr: 0126091	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a nervous disorder.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to inform has been met.  

2.  By a decision entered in July 1980, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  He was notified to the RO's determination and of 
his appellate rights, but he did not appeal.  

3.  By a decision entered in October 1981, the RO found that 
new and material evidence had not been submitted and the 
claim for service connection for a nervous disorder could not 
be reopened.  The veteran was notified of the RO's 
determinations and of his appellate rights, but he did not 
appeal.  

4.  Evidence received since the July 1980 and October 1981 RO 
denials is not so significant that it must be considered to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The July 1980 decision of the RO that denied the 
veteran's original claim for service connection for a nervous 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

2.  The October 1981 decision of the RO that found that new 
and material evidence had not been submitted and the claim 
for service connection for a nervous disorder could not be 
reopened is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

3.  The additional evidence received subsequent to the July 
1980 and October 1981 RO decisions is not new and material, 
and the claim for service connection a nervous disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Subsequent to the passage of the VCAA, regulations were 
published to address the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim were also promulgated.  See 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 3.159(c)(1)-(3)).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim which were received by VA on or after 
August 29, 2001.  Id., at 45,620.  Since the veteran's claim 
to reopen was received by the RO in December 1997, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duties to inform and assist as set forth in 
the VCAA do apply. 

In this case, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim to reopen.  The RO sent a 
letter to the veteran in March 1998 advising him of the 
evidence needed to support his claim, and requesting that he 
submit any additional records available.  In August 2001, the 
RO sent him a letter informing him of the passage of the VCAA 
and again describing the evidence required to reopen his 
previously denied claim.  Accordingly, the Board finds that 
VA's duties set forth in the VCAA have been substantially 
complied with, and no useful purpose would be served by 
remanding this case to the RO for additional consideration of 
the new law.  The Board also notes that the provisions of the 
VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In the July 1980 rating decision, the RO denied the veteran's 
original claim for service connection for a nervous disorder 
based on a finding that the condition preexisted service and 
was not aggravated by his military service.  The evidence of 
record at the time the decision was made included the 
veteran's DD Form 214 which reported that he had been 
medically discharged due to a disability that preexisted 
service and was not aggravated by service.  The place of 
separation was Fitzsimons Army Hospital and the reason for 
separation was medical disqualification EPTS (existed prior 
to service).  It had been noted that the veteran's service 
medical records were unavailable and had most likely been 
destroyed by the fire at the National Personnel Records 
Center (NPRC) in 1973.  The veteran was advised and in 
response provided service immunization and dental records and 
indicated that he did not have any other records.  VA and 
private medical evidence indicated that the veteran had been 
diagnosed with schizophrenia.  

The veteran was admitted to Pontiac General Hospital and 
treated by Dr. Herman in April 1967.  It was noted that he 
had experienced an exacerbation of his schizophrenia three 
weeks earlier, had had a psychotic break when he was in his 
teens and had been treated for many years by a osteopathic 
psychiatrist.  It was related that he had been able to work 
in the same job for 13 years.  On examination the veteran was 
depressed.  His condition was listed as improved at the time 
of hospital discharge.  There was no reference to any 
psychiatric problems during service.  

On VA examination in July 1980, the veteran's history of 
having a mental breakdown in 1967 was discussed.  The 1967 
hospital report was noted.  During the VA examination the 
veteran related a history of being treated in service at the 
Fitzsimons Psychiatric Center and having shock treatment.  He 
also related he had an emotional problem and a breakdown when 
he was 16 years old.  The diagnosis was schizophrenia.  There 
was no indication it was related to or increased in severity 
during service.  

Lay statements from the veteran's sister and mother related 
that the veteran had a nervous disorder prior to service but 
his condition had been aggravated in service.  He had 
sustained a head injury when he was hit by a car when he was 
a teenager, and had been in a coma for a week.  He also had a 
history of electroshock therapy.  The veteran was informed of 
the RO denial; however, he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105 (West 1991).  

Subsequently, the veteran sought to reopen the claim.  In an 
October 1981 rating decision, the RO declined to reopen the 
veteran's claim for service connection for a nervous disorder 
based on a finding that there was no additional evidence 
included in the file which showed that the veteran's 
preexisting nervous condition was aggravated in service.  
Additional evidence associated with the file at that time 
included a statement from the veteran's sister that his 
condition had been getting worse over the past years and 
statements from his private physicians.  Dr. Herman indicated 
that he had treated the veteran in 1967 and again in 1981 for 
psychotic breaks.  The diagnosis was paranoid schizophrenia.  
There was no reference to any problems in service.  Dr. 
Kreigler reported treating the veteran for a respiratory 
disorder with no reference to any psychiatric disorder.  On 
VA examination in September 1981, a history of 
hospitalization in 1945 was noted.  In 1944, the veteran 
sustained head trauma in a car accident but was later 
working.  He joined the army, 1951-1952, and was hospitalized 
in Korea, Japan, and Colorado.  Records from these claimed 
service hospitalizations are not available.  The RO concluded 
that the evidence associated with the file still did not 
include medical evidence that the veteran's preexisting 
nervous disorder was aggravated by his military service.  The 
veteran was informed of this determination; however, he did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7104 (West 1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the July 1980 and 
October 1981 denials.  The veteran has presented additional 
VA and private inpatient and outpatient treatment records 
dated from September 1983 to April 1999 which showed 
continued treatment for variously diagnosed nervous 
disorders, including paranoid schizophrenia.  He was 
hospitalized at a VA medical facility from April 24, 1995, to 
May 19, 1995.  He was admitted with increased complaints of 
deteriorating mood state and marked depression, anhedonia, 
hopelessness, excessive fatigue, and poor concentration.  His 
reported history included a closed head injury at age 15, and 
a breakdown at age 20 while he was posted in Korea.  
Competent medical evidence relating his psychiatric disorder 
to service was not submitted.  The diagnosis was mood 
disorder secondary to head injury.  A response from the NPRC 
in 1999 indicated that there were no SGO records pertaining 
to the veteran on file.  

The veteran has not submitted any medical evidence to support 
his claim that his nervous disorder did not preexist service 
or was aggravated by his military service.  The absence of 
evidence that any currently diagnosed nervous disorder had 
its onset in service or that any preexisting condition was 
aggravated thereby was the basis of the earlier RO denials.  
Furthermore, the veteran's statements alone are insufficient 
to establish a causal relationship.  The Board has considered 
the contentions of the veteran, his sister, and his 
representative and, inasmuch as they are offering their own 
medical opinion and diagnoses, notes that the record does not 
indicate that they have any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  As such, the Board concludes that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge, supra.  Hence, the veteran has not 
met his burden of submitting new and material evidence, and 
the claim for service connection for a nervous disorder may 
not be reopened.  

The Board notes that, in cases where a veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation for VA to assist the 
claimant in the development of his case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without those records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  As discussed above, the RO has 
attempted to retrieve all medical evidence that may be 
relevant to his claim, including SGO records (despite the 
veteran's representative's assertions to the contrary in his 
September 2001 Informal Hearing Presentation), and has 
provided an appropriate explanation of its decision.  

Finally, it is noted that in its July 1998 rating decision as 
well as the June 1999 Statement of the Case, the RO referred 
to the old standard of review that was applied to determine 
whether new and material evidence has been submitted, i.e., 
it concluded that there was no reasonable possibility that, 
when viewed in the context of all the evidence, the 
additional evidence of record would change the outcome of the 
decision.  See Hodge, supra.  However, the Board points out 
that the veteran did not submit any medical evidence 
supporting his claim that his condition was aggravated by 
military service.  His additional evidence concerned the 
current status of his disorder.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since no evidence was 
submitted on this point a remand for consideration under this 
standard is not necessary.  Indeed, in the supplemental 
statement of the case provided to the veteran in February 
2000 it was noted that the record did not show that his 
current disorder began during service or worsened during 
service.  Accordingly, it is unnecessary to remand the case 
solely for consideration under the new standard.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


ORDER

New and material evidence has not been submitted and the 
claim for service connection for a nervous disorder may not 
be reopened.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

